Citation Nr: 0726271	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
cold injury of the right hand, and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to July 
1982 and from July 1983 to July 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the claims for service 
connection for bilateral hearing loss and for the residuals 
of a cold injury of the right hand because new and material 
evidence had not been submitted to reopen the latter claim.  
In an April 2006 RO decision, the claim for bilateral hearing 
loss was subsequently divided into right and left ear hearing 
loss and the claim for left ear hearing loss was denied.  The 
claim for service connection for the residuals of a cold 
injury of the right hand was subsequently readjudicated in a 
September 2006 supplemental statement of the case (SSOC), 
which determined that new and material evidence had been 
submitted sufficient to reopen the claim, but ultimately 
denied the claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue of entitlement to service 
connection for the residuals of a cold injury of the right 
hand has been recharacterized as shown above.  

Additionally, the Board notes that the veteran was originally 
denied service connection for the residuals of a cold injury 
of the right hand in an April 1999 RO decision.  The veteran 
filed a notice of disagreement (NOD) that was received by VA 
in June 1999 and a statement of the case (SOC) was issued in 
February 2000.  However, the veteran failed to timely perfect 
his appeal.  Therefore, the April 1999 RO decision is final.  
38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

A hearing was held in March 2007 in St. Paul, Minnesota 
before Kathleen Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this hearing is 
in the veteran's claims folder.


FINDINGS OF FACT

1.  In April 1999, the RO denied the claim for service 
connection for the residuals of a cold injury of the right 
hand.  The veteran was notified of that decision, but did not 
perfect an appeal.

2.  Some of the evidence received since 1999 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for the 
residuals of a cold injury of the right hand. 

3.  The residuals of a cold injury of the right hand have not 
been shown to be causally or etiologically related to the 
veteran's military service.

4.  The veteran currently does not have a left ear hearing 
loss disability as provided by VA regulations for the 
purposes of service connection.


CONCLUSIONS OF LAW

1.  The April 1999 RO rating decision that denied service 
connection for the residuals of a cold injury of the right 
hand is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).
2.  New and material evidence has been received, and the 
claim for service connection for the residuals of a cold 
injury of the right hand is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection is not warranted for the residuals of 
a cold injury of the right hand.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the July 2005 letter for the claim for 
the residuals of a cold injury of the right hand.  
Specifically, in the letter, the RO provided the veteran with 
a definition of new and material evidence as well as the 
criteria necessary to establish service connection.  The 
letter also satisfied Kent in that it notified the veteran 
that his original claim was denied because no current 
diagnosis of the residuals of a cold injury of the right hand 
were found.  The veteran was informed that he needed to 
submit new and material evidence related to this fact in 
order to raise a reasonable possibility of substantiating his 
claim that was not simply repetitive or cumulative of the 
evidence on record when his claim was previously denied.  

Although the VCAA notice letters did not specifically contain 
the fourth element, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision, SOC, and 
SSOCs of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
either claim. 

The Board notes that there is an opinion regarding the claim 
for left ear hearing loss but acknowledges that the veteran 
has not had a current VA examination specifically for his 
claim for the residuals of a cold injury of the right hand.  
As noted, concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  However, in this case, the 
Board finds that new and material evidence has been submitted 
and is reopening the claim for the residuals of a cold injury 
of the right hand in the decision below.  As such, the Board 
notes that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
for the claim for service connection for the residuals of a 
cold injury of the right hand because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements and VA medical records 
which were based solely on the veteran's lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  The veteran's service medical 
records do not show a cold injury of the right hand or any 
residuals in service, and the post-service medical evidence 
does not contain medical notations of residuals of a cold 
injury of the right hand until October 1998, 13 years after 
the veteran's separation from service.  Accordingly, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
personal hearing in March 2007.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  The residuals of a cold injury of the right hand

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 1999 RO decision denied service connection for the 
residuals of a cold injury of the right hand because chronic 
residuals were not found on a February 1999 VA examination.  
Because the veteran did not perfect an appeal on that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 1999 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 1999 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the April 1999 decision includes, but is not 
limited to, May 1999 VA treatment entry which indicated that 
the veteran had a frost bite injury to his right hand in 1985 
and most likely had residuals of a cold injury; in-service 
clinical records, received by VA in August 2006, which note 
the veteran was treated for frost bite in December 1983; 
various statements submitted throughout his appeal; and the 
March 2007 hearing in which he testified that he lost his 
gloves while outside in the cold in December 1983 and was 
treated with warming gloves while hospitalized.  

As noted, the veteran's claim was previously denied because 
there was no compelling evidence to conclude that the veteran 
had residuals of a cold injury of the right hand.  In 
particular, the veteran has now provided a May 1999 VA 
treatment entry which reflected that he had residuals of a 
cold injury of the right hand.  Obviously, this evidence is 
new in that it was not previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate his claim.  Further, as its credibility is 
presumed, the record raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since April 1999 warrants a reopening of the 
veteran's claim of service connection for the residuals of a 
cold injury of the right hand, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
the residuals of a cold injury of the right hand, is 
reopened.

Service connection for the residuals of a cold injury of the 
right hand

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for the residuals of a cold injury of the 
right hand may be granted on the merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above after reopening the claim, 
the Board concludes that the veteran is not entitled to 
service connection for the residuals of a cold injury of the 
right hand.  The veteran's service medical records are absent 
for complaints, treatment, symptoms, or diagnosis of a cold 
injury to the right hand or any residuals.  Further, the 
first post-service notation of residuals of a cold injury of 
the right hand was in October 1998, 13 years after the 
veteran's separation from service.  Additionally, there is no 
persuasive medical evidence linking residuals of a cold 
injury of the right hand to service, which is necessary to 
establish service connection.  Therefore, service connection 
cannot be granted.
The veteran contended, specifically during his March 2007 
hearing, that he lost his gloves while outside in the cold in 
December 1983 and had frostbite on his lips, face, and right 
hand.  He testified that during his hospitalization, he was 
diagnosed with frostbite of the lips and face but his 
complaints of frost bite on his right hand "fell on deaf 
ears."  The veteran stated that he was given warming gloves 
for his hands while hospitalized but that was all.  The 
veteran claimed that he now has pain and numbness in his 
right hand and cannot tolerate the cold.  

The veteran also testified that he began receiving orthopedic 
treatment for his right hand a few years after his separation 
from service.  The Board notes that the veteran has been 
service connected for the residuals of surgery to the right 
fourth finger since February 1996 due to a bite laceration 
during service (which was recharacterized as status post 
tenosynovectomy of the right ring finger in an October 1996 
RO decision).  The medical evidence of record both in-service 
and post-service revealed that the veteran has undergone 
surgery and orthopedic treatment related to his service-
connected status post tenosynovectomy of the right ring 
finger.  Therefore, as he is already being compensated for 
this disability, the Board must ensure that any right hand 
disability being considered during this appeal is related to 
the residuals of a cold injury, and not to the veteran' 
service-connected status post tenosynovectomy of the right 
finger, so as not to result in double compensation for the 
same disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

The veteran's July 1983 enlistment examination and report of 
medical history were negative for complaints, treatment, or 
diagnosis of a cold injury of the right hand or any 
residuals.  As previously noted, VA received in-service 
clinical records from an Army hospital dated from December 
1983 to December 1984.  Although the clinical records 
reflected that the veteran was treated for frostbite of the 
left side of his face and upper lip in December 1983, there 
was no documentation of frostbite to his right hand.  
Importantly, a December 1983 clinical record indicated that 
the veteran underwent a physical examination which showed 
marked swelling of the left cheek and upper lip but the rest 
of the physical examination was normal.  November and 
December 1984 records commented on the bite injury the 
veteran received to his right ring finger and subsequent 
surgery and treatment.  However, there was no mention of any 
residuals of a cold injury of the right hand.  Further, his 
May 1985 separation examination and report of medical history 
were negative for complaints, treatment, or diagnosis of a 
cold injury of the right hand or any residuals.  The veteran 
did note on his May 1985 separation report of medical history 
that his right hand and knuckle were swollen from an 
operation which took place after he was bitten during a 
fight.  Also, the examiner stated that the veteran had a 
swollen third knuckle on his right hand after an injury which 
resulted in surgery on the May 1985 separation examination.  
As such, there was no showing of a cold injury of the right 
hand or any residuals in the veteran's service medical 
records.  

Regarding the veteran's statements that he had frostbite on 
his right hand during service, the Board acknowledges that he 
is competent to give evidence about what he experienced; 
i.e., he is competent to report that his right hand was cold 
and purplish, and that he was hospitalized.  See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that he suffered frostbite.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Turning to the post-service medical evidence, the Board notes 
that although there are treatment records pertaining to 
treatment for the right hand dated in 1997, the first 
notation of residuals of a cold injury of the right hand was 
in an October 1998 VA treatment entry which stated that the 
veteran had frostbite to his right hand.  However, the entry 
did not opine to any relationship to service.  The next 
notation of frostbite to the right hand was in a January 1999 
VA examination.  During that examination, the veteran 
reported that in 1985 he was hospitalized for frostbite.  At 
that time, the veteran noticed that his hands were discolored 
and stated that after his hospitalization, he received 
physical therapy.  The veteran reported that he had not 
sought medical attention for his injury in the interim.  He 
stated that his right hand tingled and became purplish when 
exposed to the cold.  The veteran indicated that his third 
through fifth fingers were numb and the web spaces between 
the third and fourth and fourth and fifth fingers were 
painful.  There were no recurrent fungal infections, 
ulcerations, or frostbite scars or disturbances of nail 
growth.  After physical examination, the examiner commented 
that the right palm had more mottling than the left, 
increased purplish discoloration in the posterior aspect of 
the veteran's right hand in the area of his fourth 
metacarpaphalangeal joint as well as increased bony 
prominence due to the past injury; and a surgical scar.  The 
diagnosis was status post frostbite from 1985 of the 
veteran's hands, face and ears with current complaints.  
However, the examiner commented the status post surgery 
tenosinovitis of the right hand had some tenderness but full 
range of motion with an unlikely relationship to frostbite.  

The Board finds this diagnosis contradictory because although 
the examiner concluded that the veteran had status post 
frostbite of the hands, the veteran only contended that his 
right hand had suffered from frostbite and the examiner 
indicated that his left hand was normal.  Further, the 
examiner seemed to clarify that the veteran's right hand 
complaints were not related to frostbite, especially his 
service-connected right finger disability.  In any event, the 
Board finds that his opinion lacks probative value because 
although the examiner commented that he reviewed the claims 
file, there was no documentation of treatment for frostbite 
of the right hand in 1985 or at any time during the veteran's 
period of service.  Furthermore, as there is no medical 
support for the opinion in the record, the opinion relies 
upon the veteran's subjective history that he contracted 
frostbite of the right hand during service.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  

In May 1999, the veteran reported to a VA examiner that he 
had a frostbite injury of his right hand and described cold 
intolerance.  Although the examiner found that it was most 
likely residuals of a cold injury, he did not explain his 
conclusion.  The Court has held that a bare transcription in 
a medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
As discussed above, the Board has found that the veteran's 
statements as to the etiology of any residuals of a cold 
injury of the right hand are not competent.  Further, the 
Board has found that the veteran's reported history is 
unsupported by the medical evidence.  Therefore, the Board 
finds that January and May 1999 opinion are not competent and 
affords them little probative value.  

To the extent that the veteran is claiming residuals of a 
cold injury of the right hand since service, in accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his current residuals of a cold injury of the right hand to 
his service.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, as discussed above, the evidence does not show a 
link to his service.  Although the veteran might sincerely 
believe that any current residuals of a cold injury of the 
right hand are related to his service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu, 2 Vet. App. at 494 (1992). 

In conclusion, while the medical evidence in this case 
reflects the presence of residuals of a cold injury of the 
right hand first documented by medical evidence in October 
1998, 13 years after the veteran's period of service, the 
medical evidence does not reveal a persuasive nexus to an 
injury occurring in service.  The service medical and 
clinical records are absent for a diagnosis of a cold injury 
of the right hand or any residuals.  Therefore, there is no 
nexus and service connection for the residuals of a cold 
injury of the right hand may not be granted.  38 C.F.R. § 
3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a cold injury of the right 
hand is denied.

2.  Left ear hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for left ear 
hearing loss.  There were no in-service or post service 
audiological findings of left ear hearing loss for VA rating 
purposes.  Therefore, service connection cannot be granted.  

In this regard, the Board acknowledges that there appear to 
be no service medical records for his verified period of 
service from February to July 1982.  However, on the 
veteran's July 1983 enlistment examination, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
5
0

There were no complaints, treatment, or diagnoses of left ear 
hearing loss in service.

The veteran marked "ear, nose, or throat trouble" on the 
May 1985 separation report of medical history.  However, on 
the authorized audiological evaluation at the time of the 
veteran's separation from service in May 1985 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
10
5

As such, left ear hearing loss was not shown in-service for 
VA purposes.  
The Board acknowledges a private audiology test report from 
D.C. dated in February 1992 which appeared to indicate that 
the veteran had a mild conductive complication in his left 
ear at 250 and 500 Hertz.  Additionally, the Board notes 
private audiology test results from an employer dated in 1995 
that appeared to show that the veteran did not have left ear 
hearing loss.  However, the Board notes that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  Neither the February 
1992 hearing record nor the 1995 record reflected what 
testing was used and whether a state licensed audiologist 
performed the testing.  Further, speech recognition scores 
were not recorded.  Importantly, although private audiograms 
were performed, the Board also notes that the audiological 
examination reports did not provide an interpretation of the 
audiometric readings contained on the graphs.  The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Therefore, these records cannot be used 
for VA rating purposes.  38 C.F.R. § 4.85(a).  

The veteran underwent a VA audiological examination in 
September 2005 in connection with his claim.  On the 
authorized audiological evaluation in September 2005 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  During a March 2006 VA ear disease 
examination, the examiner commented that the veteran's left 
ear was not affected by a grenade blast that occurred during 
the veteran's service.  Additionally, a March 2006 VA 
treatment entry noted that the veteran's left ear tympanic 
membrane was within normal limits.  

As such, as shown above, the veteran has not been shown to 
have an auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent in any in-service or post 
service treatment report.  38 C.F.R. § 3.385.  In other 
words, the veteran has not been shown to have left ear 
hearing loss for VA service connection purposes.  Evidence 
must show that the veteran has the disability for which 
benefits are being claimed.  Degmetich, 104 F. 3d at 1332.  
Therefore service connection for left ear hearing loss cannot 
be granted.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 
3.385.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for left ear hearing loss is denied.


ORDER

1.  Entitlement for service connection for the residuals of a 
cold injury of the right hand is denied.  

2.  Entitlement to service connection for left ear hearing 
loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


